Citation Nr: 1013542	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-25 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for malaria or 
residuals thereof, to include the question of whether new and 
material evidence has been received to reopen a previously 
denied claim therefor.

2.  Entitlement to service connection for asthma.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran had active service from May 1990 to September 
1995, from October 2001 to October 2002, from October 2002 to 
February 2003, and from May 2004 to October 2005, to include 
service in the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in January 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, in which the RO determined 
that the Veteran's previously denied claim for service 
connection for malaria had been reopened with the 
presentation of new and material evidence, but denied the 
reopened claim for service connection for malaria or 
residuals thereof.  In addition, the RO denied entitlement of 
the Veteran to service connection for asthma.  

As the Veteran has not alleged entitlement to service 
connection for either entity as due to an undiagnosed 
illness, the RO has not developed or adjudicated either 
matter on that basis and the Board otherwise lacks 
jurisdiction to consider such issues.  Should the Veteran 
desire to initiate a claim on that basis, he should so advise 
RO personnel so that initial development and adjudication may 
be undertaken.  

The issue of service connection for asthma is addressed in 
the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in February 1996 
denied service connection for malaria.  

2.  In connection with his claim to reopen filed in March 
2006, the Veteran presents evidence not previously before VA 
decision makers relating to an unestablished fact and which 
raises a reasonably possibility of substantiating his 
previously denied claim for service connection for malaria or 
residuals thereof.  

3.  Malaria was manifested during service, and the Veteran 
experiences symptomatology that is not inconsistent with 
malaria.


CONCLUSIONS OF LAW

1.  The RO's decision of February 1996, denying the Veteran's 
claim for service connection for malaria, is final; since 
entry of that decision, new and material evidence has been 
received by VA with which to reopen that previously denied 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2009).

2.  Malaria was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (West 2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of the RO's letter to the 
Veteran, dated in May 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the duties to notify and to assist have 
been satisfied and will proceed to the question presented as 
to the newness and materiality of the evidence to reopen a 
previously denied claim.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the 
case here, the definition of new and material evidence is as 
follows: New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection for certain tropical 
diseases, including malaria, may be granted if manifest to a 
compensable degree within one year of separation from service 
inclusive of tropical service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The record reflects that the issue of the Veteran's 
entitlement to service connection for malaria was previously 
and most recently the subject of an RO adjudication in 
February 1996.  At that time, the RO in Jackson, Mississippi, 
denied entitlement to service connection for malaria on the 
basis that the claim advanced was not well-grounded in the 
absence of a showing of chronic disability originating in 
service.  Notice of the denial and of the Veteran's appellate 
rights was furnished to him by February 1996 correspondence, 
following which no appeal was initiated.  As such, the 
February 1996 decision was rendered final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  

Given the finality of the most recent denial of service 
connection for malaria, the question at this juncture is 
whether new and material evidence has been received to reopen 
the Veteran's previously denied claim therefor.  Notice is 
taken that the RO has during the course of the instant appeal 
determined that new and material evidence has been received 
to reopen.  It is well-established doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits of such case, and 
that a potential jurisdictional defect may be raised by the 
tribunal, sua sponte or by any party, at any state in the 
proceedings, and, once apparent, must be adjudicated.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  To that 
end, the Board must ascertain whether new and material 
evidence has been presented, before addressing the merits of 
any claim reopened.  

This ordinarily necessitates a review of the evidence 
submitted prior to and subsequent to those most recent, final 
denial.  However, in this instance, notice is taken by the 
Board that the record includes, among other things, 
documentation of additional periods of military service and 
treatment records compiled during that service indicating the 
presence of malaria in May and June 2005 and hospital 
treatment therefor.  That evidence meets the requisites of 38 
C.F.R. § 3.156, including raising a reasonable possibility of 
substantiating the claim for service connection for malaria.  

The Board is also of the opinion that the evidentiary record 
provides a basis for granting service connection for malaria.  
Service treatment records document treatment for malaria 
during service, and the Veteran has creditably testified that 
since that treatment he has experience symptomatology that is 
similar to that he experienced during service, including 
fever, chills and aching.  
While the Board acknowledges that the criteria for evaluating 
malaria provide for a 100 percent evaluation for malaria as 
an active disease, and evaluations thereafter are assigned 
based on residuals, such as liver or spleen damage under the 
appropriate Diagnostic Code, 38 C.F.R. § 4.88b, Diagnostic 
Code 6304, residuals that do not appear to be present in this 
case, the Board is also cognizant of the provisions of 
38 C.F.R. § 4.31, which provides that in every instance where 
the rating schedule does not provide a zero percent 
evaluation for a Diagnostic Code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  Therefore, under the facts and 
circumstance of this case, the Board finds that service 
connection for malaria is warranted.


ORDER

New and material evidence has been submitted to reopen a 
previously denied claim for service connection for malaria.    

Service connection for malaria is granted. 


REMAND


Regarding the Veteran claim for service connection for 
asthma, the Veteran acknowledges that such disorder was 
diagnosed at a point in time that he was not on active duty, 
but he argues that it originated as a result of his exposure 
to oil-burning fires in Kuwait or other hazards he 
encountered during the Gulf War, or his exposure to asbestos 
and other pollutants during his participation in the rescue 
and clearing operations at Ground Zero in New York City, 
following the terrorist actions of September 11, 2001.  
Notice is taken that a VA examination in December 2006 
demonstrated the existence of the Veteran's asthma, although 
no opinion was sought or received as to the relationship, if 
any, between the Veteran's asthma and his periods of service 
or toxins or other hazards to which he was exposed during 
those periods.  Further medical examination by VA to 
ascertain the etiology of the Veteran's asthma and its 
relationship to certain inservice toxic substances or hazards 
is deemed to be in order.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment 
records, not already on file, inclusive 
of those compiled from September 2006 to 
the present, for inclusion in the 
Veteran's VA claims folder.  

2.  Thereafter, afford the Veteran a 
respiratory examination for the purpose 
of ascertaining the nature and etiology 
of his asthma.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by either examiner should be 
accomplished.  The Veteran's claims 
folder should be made available to the 
examiner and the examiner should note in 
his or her report whether in fact the 
claims folder was made available and 
reviewed in its entirety.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, report complaints and 
clinical findings in detail, and offer 
comments and opinions to the questions 
set forth below. 

(a) Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
asthma originated during any 
period of active duty served by 
him from May 1990 to September 
1995, from October 2001 to 
October 2002, from October 2002 
to February 2003, and from May 
2004 to October 2005, or is 
otherwise attributable to any 
inservice event, inclusive of 
exposure to oil fires and other 
Gulf War hazards, asbestos, or 
contaminants at Ground Zero in 
New York City? 

(b) If it is determined that 
the Veteran's asthma preexisted 
any period of service, is it at 
least as likely as not (50 
percent or greater probability) 
that the Veteran's asthma was 
aggravated during any 
subsequent period of service.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  "More likely" and 
"as likely" support the contended 
causal relationship; less likely weighs 
against the claim.  

The examiner is advised that aggravation 
for legal purposes is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinions cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


